                                                                      Case 2:20-bk-16040-WB              Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31         Desc
                                                                                                          Main Document    Page 1 of 26



                                                                        1 Victor A. Sahn (CA Bar No. 97299)
                                                                           vsahn@sulmeyerlaw.com
                                                                        2 SulmeyerKupetz
                                                                            A Professional Corporation
                                                                        3 333 South Grand Ave, Suite 3400
                                                                          Los Angeles, California 90071
                                                                        4 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        5
                                                                          Attorneys for Christine Hazel Cruz
                                                                        6

                                                                        7                                 UNITED STATES BANKRUPTCY COURT

                                                                        8                          FOR THE CENTRAL DISTRICT OF CALIFORNIA

                                                                        9                                        LOS ANGELES DIVISION

                                                                       10 In re                                                  Case No. 2:20-16040
  A Professional Corporation




                                                                       11 G-STAR RAW RETAIL, INC.                                Chapter 11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                    Debtor.                             Jointly Administered with

                                                                       13                                                        Case No. 2:20-16041

                                                                       14                                                        Chapter 11
SulmeyerKupetz,




                                                                       15                                                        STIPULATION BETWEEN CHAPTER 11
                                                                            G-STAR INC., A Delaware Corporation,                 DEBTORS AND CHRISTINE HAZEL
                                                                       16                                                        CRUZ REGARDING "SECOND
                                                                                               Debtor.                           AMENDED STIPULATED
                                                                       17                                                        CONFIDENTIALITY AGREEMENT AND
                                                                                                                                 PROTECTIVE ORDER" AND FOR
                                                                       18                                                        LIMITED RELIEF FROM AUTOMATIC
                                                                                                                                 STAY
                                                                       19

                                                                       20          Affects all Debtors                          Date:    [Hearing Date Not Necessary]
                                                                                                                                 Time:
                                                                       21          Affects G-Star Raw Retail, Inc.              Place:   U.S. Bankruptcy Court
                                                                                                                                          Courtroom 1375
                                                                       22          Affects G-Star Inc.                                   255 E. Temple Street.
                                                                                                                                          Los Angeles, CA 90012
                                                                       23

                                                                       24                                                        The Hon. Julia Brand
                                                                       25

                                                                       26
                                                                                    This "Stipulation ("Stipulation") Between Chapter 11 Debtors and Christine Hazel Cruz
                                                                       27
                                                                            Regarding "Second Amended Stipulated Confidentiality Agreement And Protective Order"
                                                                       28
                                                                            (Amended Protective Order") is made by and between the Chapter 11 Debtors, G-Star Raw Retail,


                                                                            VAS 2706117v1                                    1
                                                                      Case 2:20-bk-16040-WB         Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31                Desc
                                                                                                     Main Document    Page 2 of 26



                                                                        1 Inc. and G-Star Inc. a Delaware Corporation ("Debtors") and Christine Hazel Cruz ("Ms. Cruz")

                                                                        2 (sometimes referred to as the "Parties"), the holder of a disputed claim against the Debtors in these

                                                                        3 bankruptcy cases. This Stipulation is made with reference to the following facts, without

                                                                        4 limitation:

                                                                        5                                                 Recitals

                                                                        6           A.      Debtors filed their Chapter 11 cases on July 3, 2020 (the “Bankruptcy”). Debtors

                                                                        7 continue as Debtors in Possession before this Court under Section 1182(2) of the Bankruptcy

                                                                        8 Code.

                                                                        9           B.      Debtors have filed their Chapter 11 Joint Consolidated Plan of Reorganization

                                                                       10 ("Plan") on August 27, 2020. Debtors gave notice of the hearing on confirmation of their Plan.
  A Professional Corporation




                                                                       11 That hearing date was October 8, 2020 at 10:00 a.m. However, the Parties have now agreed that
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 the confirmation hearing will be continued to October 29, 2020 at 10:00 a.m. unless Ms. Cruz

                                                                       13 agrees to hold the confirmation hearing on October 8, 2020. If Ms. Cruz does not agree that the

                                                                       14 confirmation hearing shall be held on October 8, 2020, the Parties have agreed that the October 8
SulmeyerKupetz,




                                                                       15 hearing will be held as a status conference before this Court.

                                                                       16           C.      The Parties have agreed to participate in a confidential mediation with the

                                                                       17 Subchapter V Trustee, Greg Jones, acting as the mediator. This mediation will attempt to resolve

                                                                       18 disputes concerning the Debtor's Plan and regarding the claim asserted by Ms. Cruz. This

                                                                       19 mediation will take place on October 6, 2020 in the afternoon and October 7, 2020, through Zoom

                                                                       20 transmission.

                                                                       21           D.      On or about September 1, 2017, and prior to the filing of these bankruptcy

                                                                       22 petitions, Ms. Cruz filed a lawsuit against the Debtor G-Star Inc. and certain non-Debtors that

                                                                       23 describes claims, that are cognizable under certain Federal, New York State and New York City

                                                                       24 statutes including without limitation claims for (i) unpaid overtime wages in violation of the Fair

                                                                       25 Labor Standards Act (“FLSA) and New York Labor Law (“NYLL”), (ii) failure to pay spread-of-

                                                                       26 hours compensation in violation of NYLL, (iii) failure to provide proper wage statements/notices

                                                                       27 in violation of NYLL, (iv) gender and racial discrimination under New York City Human Rights

                                                                       28 Law (“NYCHRL”), (v) discriminatory harassment under NYCHRL, (vi) retaliation under


                                                                            VAS 2706117v1                                     2
                                                                      Case 2:20-bk-16040-WB         Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31                 Desc
                                                                                                     Main Document    Page 3 of 26



                                                                        1 NYCHRL and New York State Human Rights Law (“NYSHRL”), (vii) sex and racial

                                                                        2 discrimination in promotion under NYSHRL, (viii) quid pro quo sexual harassment under

                                                                        3 NYSHRL, and (ix) hostile work environment under NYSHRL.

                                                                        4           E.      The lawsuit is presently pending before the United States District Court of the

                                                                        5 Southern District of New York and is entitled "Cruz v. G-Star Inc., et. al.", as case number

                                                                        6 1:2017-cv-07685 (the “Southern District Action”). Ms. Cruz has filed a claim against G-Star Inc.

                                                                        7 in the sum of $12,563,600.30. This claim is claim number 9-1. G-Star Inc. disputes Ms. Cruz's

                                                                        8 lawsuit (including all claims therein) and her proof of claim.

                                                                        9           F.      Ms. Cruz and the Debtors have discussed the Stipulated Confidentiality

                                                                       10 Agreement and Protective Order was entered in the Southern District Action on February 26,
  A Professional Corporation




                                                                       11 2018, and the Amended Stipulated Confidentiality Agreement and Protective Order that was
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 entered in the Southern District Action on November 16, 2018 (collectively the "Initial

                                                                       13 Protective Order") and its application to these bankruptcy cases. Over the course of the Southern

                                                                       14 District Action, the Parties have designated many documents as either "Confidential" or
SulmeyerKupetz,




                                                                       15 "Confidential-Attorneys' Eyes Only" (sometimes called "Confidential Materials"). The Initial

                                                                       16 Protective Order further sets forth protocols for submission or utilization of the Confidential

                                                                       17 Information in connection with the use of those designated materials in the Southern District

                                                                       18 Action. There are hundreds or thousands of documents designated in the Southern District Action

                                                                       19 as Confidential Materials.

                                                                       20           G.      With the filing of the within Chapter 11 cases and the further filing of an automatic
                                                                       21 stay notice in the Southern District Action, the Southern District Action is currently subject to the

                                                                       22 automatic stay. The Parties are optimistic that they will reach a settlement of their disputes in the

                                                                       23 upcoming mediation with Subchapter V Trustee Greg Jones , however, if they do not, they must

                                                                       24 then move forward with the hearing on confirmation of the Debtors' Plan of Reorganization. This

                                                                       25 may involve certain depositions and document discovery that the Parties will identify. This may

                                                                       26 further involve the filing by the Debtors of a Motion for Estimation of Ms. Cruz's claim for voting

                                                                       27 purposes under Section 502(c) of the Bankruptcy Code as well as Ms. Cruz's presumptive

                                                                       28 opposition to such a motion. It may involve other matters that this Court is called upon to hear in


                                                                            VAS 2706117v1                                     3
                                                                      Case 2:20-bk-16040-WB         Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31                 Desc
                                                                                                     Main Document    Page 4 of 26



                                                                        1 connection with these identified matters or any other disputes that come before this Court.

                                                                        2           H.      In terms of the documents that will be submitted in connection with the mediation

                                                                        3 and any of the hearings that occur after the mediation if the parties do not resolve their differences,

                                                                        4 the Parties may wish to utilize the Confidential Materials and ask that this Court consider them as

                                                                        5 evidence. In that regard, the Parties have negotiated the Amended Protective Order which is a

                                                                        6 modification of the Initial Protective Order that they submitted to and had approved by the court in

                                                                        7 the Southern District Action. The Amended Protective Order sets forth certain protocols for this

                                                                        8 Court's consideration of the Confidential Materials. These protocols include the submission by a

                                                                        9 party wishing to use any of the Confidential Materials as an exhibit before this Court, the

                                                                       10 submission of such documents under seal pursuant to Section 107 of the Bankruptcy Code, and the
  A Professional Corporation




                                                                       11 process by which this Court may determine whether such materials should be made available for
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 utilization by any of the Parties for all purposes permitted by the Federal Rules of Civil Procedure,

                                                                       13 the Federal Rules of Bankruptcy Procedure, the Local Rules of this Court and applicable law.

                                                                       14 These are only a recitation of a few of the provisions of the Amended Protective Order, and the
SulmeyerKupetz,




                                                                       15 entire Amended Protective Order is incorporated herein by this reference.

                                                                       16           Accordingly, and for good cause, the Parties hereby STIPULATE AND AGREE as

                                                                       17 follows:

                                                                       18           1.      The foregoing Recitals are incorporated herein by this reference.

                                                                       19           2.      A true and correct copy of the Amended Protective Order is attached to this

                                                                       20 Stipulation as Exhibit "1" and is incorporated herein by this reference. The Parties Stipulate and

                                                                       21 Agree that it should be approved by this Court as a result of the submission of this Stipulation.

                                                                       22           3.      The Parties further agree that this Court should sign the separately submitted order

                                                                       23 that approved the terms and conditions of this Stipulation.

                                                                       24           4.      Finally, in order to obtain approval in the Southern District Action for the

                                                                       25 Amended Protective Order, the Parties Stipulate and Agree that the automatic stay under Section

                                                                       26 362(a) of the Bankruptcy Code shall be relieved for the limited purpose of allowing the Parties, to

                                                                       27 submit the Amended Protective Order to the court in the Southern District Action for its approval

                                                                       28


                                                                            VAS 2706117v1                                     4
                                                                      Case 2:20-bk-16040-WB         Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31                Desc
                                                                                                     Main Document    Page 5 of 26



                                                                        1           5.      Wherefore, the parties to this Stipulation, the Debtors and Ms. Cruz, have caused it

                                                                        2 to be executed by their duly appointed attorneys of record. The parties ask that this Court sign the

                                                                        3 Order approving this Stipulation .

                                                                        4

                                                                        5
                                                                            Dated: October 1, 2020                     SulmeyerKupetz
                                                                        6                                              A Professional Corporation

                                                                        7

                                                                        8                                              By:
                                                                        9                                                    Victor A. Sahn
                                                                                                                             Attorneys for Christine Hazel Cruz
                                                                       10
  A Professional Corporation




                                                                       11
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520




                                                                            DATED: October 1, 2020                     Arent Fox
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12

                                                                       13

                                                                       14                                              By:
                                                                                                                             M. Douglas Flahaut
SulmeyerKupetz,




                                                                       15                                                    Attorneys for G-Star Inc. and G-Star Raw, Inc.
                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            VAS 2706117v1                                     5
Case 2:20-bk-16040-WB   Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31   Desc
                         Main Document    Page 6 of 26




                 EXHIBIT 1
Case 2:20-bk-16040-WB               Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31                           Desc
                                     Main Document    Page 7 of 26



   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
                                                                           17-cv-07685 (PGG)

                                                                 SECOND AMENDED STIPULATED
                                                               CONFIDENTIALITY AGREEMENT
                                                                  AND PROTECTIVE ORDER




    PAUL G. GARDEPHE, U.S.D.J.:

                 WHEREAS, in 2018 Plaintiff Hazel S. Cruz (“Plaintiff”) and G-Star Inc., and G-

Star USA LLC (“Defendants”)1 (collectively the "Parties" and individually a "Party") requested

that this Court issue a protective order pursuant to Federal Rule of Civil Procedure 26(c) to

protect the confidentiality of nonpublic and competitively sensitive information that they may

need to disclose in connection with discovery in this action;

                 WHEREAS, a Stipulated Confidentiality Agreement and Protective Order was

entered by this Court as Dkt. 18 on February 26, 2018, and an Amended Stipulated

Confidentiality Agreement and Protective Order was entered by this Court as Dkt. 67 on

November 16, 2018;

                 WHEREAS, on July 3, 2020, defendant G-Star Inc. filed a petition for bankruptcy

in the United States Bankruptcy Court for the Central District of California (the “Bankruptcy

Court”) commencing Bankruptcy Case No. 2:20-bk-16041-WB, which is now being jointly



1
  G-Star Raw C.V. was never served with process in this action. Defendants maintain that the filings with the Delaware
Secretary of State confirm that G-Star USA LLC was merged with and into G-Star Inc. on December 31, 2012.

                                                          1

                                                                                                                   6
Case 2:20-bk-16040-WB        Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31             Desc
                              Main Document    Page 8 of 26



administered with the case entitled In re G-Star Raw Retail Inc. under Case No. 2:20-16040-WB

(the “Bankruptcy Proceedings”).

              WHEREAS, on July 6, 2020, G-Star Inc., filed a Notice of Bankruptcy Filing and

Automatic Stay of Proceedings Dkt. 215, and on July 22, 2020 this Court issued an Order staying

this case under 11 U.S.C. § 362;

              WHEREAS, Plaintiff has filed a proof of claim in connection with her claims

against G-Star Inc., in the Bankruptcy Proceedings (the “Claim”);

              WHEREAS, it is anticipated that in the event that G-Star Inc., files a motion for

estimation of Plaintiff’s Claim, and/or Plaintiff desires to oppose such motion, or oppose

confirmation of the Plan and, in connection therewith or in connection with other disputes,

motions and related proceedings between the Parties in the Bankruptcy Proceedings and/or at

the Mediation in the Bankruptcy Proceedings, that G-Star Inc. and/or Plaintiff may desire to use

Discovery Material that has been designated as “Confidential” or “Confidential-Attorneys’

Eyes Only” under, and currently subject to this Court’s previously entered Amended Stipulated

Confidentiality Agreement and Protective Order Dkt. 67 in the Bankruptcy Proceedings;

              WHEREAS, the Parties, through counsel, agree to the following terms; and

              WHEREAS, this Court finds good cause exists for issuance of a second amended

appropriately tailored confidentiality and protective order governing the pretrial phase of this

action and to allow the Parties to use Discovery Material that has been designated as

“Confidential” or “Confidential-Attorneys’ Eyes Only”, in the Bankruptcy Proceedings; and

now

              IT IS HEREBY ORDERED that any person subject to this Order – including


                                                2

                                                                                              7
Case 2:20-bk-16040-WB          Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31                      Desc
                                Main Document    Page 9 of 26



without limitation counsel to the respective Parties in this action or in the Bankruptcy

Proceedings (either and collectively “Counsel”), the Parties, their respective corporate parents,

successors, and assigns, their representatives, agents, experts and consultants, all third parties

providing discovery in this action, and all other interested persons with actual or constructive

notice of this Order – will adhere to the following terms, upon pain of contempt:

               1.         With respect to "Discovery Material" (i.e., information of any kind

  produced or disclosed in the course of discovery in this action or produced pursuant to the

  Order of Magistrate Judge Wang for Production of Additional Emails by Defendants entered

  as Dkt.175 on April 2, 2020) that a person has designated as "Confidential" or “Confidential -

  Attorneys’ Eyes Only” pursuant to this Order, no person subject to this Order may disclose such

  Discovery Material to anyone else except as this Order expressly permits.

              2.      The Party or person producing or disclosing Discovery Material

   ("Producing Party") may designate as:

                    i.        “Confidential” only the portion of such material that it

       reasonably and in good faith believes consists of:

                              (a)     previously        non-disclosed    financial     information

                         (including without limitation profitability reports or estimates,

                         percentage fees, design fees, royalty rates, minimum guarantee

                         payments, sales reports, and sale margins);

                              (b)     previously non-disclosed material relating to ownership

                         or control of any non-public company;

                              (c)     previously    non-disclosed       business     plans,

                         product-development       information,    sensitive    business
                                                    3

                                                                                                       8
Case 2:20-bk-16040-WB         Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31                   Desc
                              Main Document    Page 10 of 26



                        information, or marketing plans;

                             (d)       any information of a personal, sensitive or intimate

                        nature regarding any individual;

                             (e)       any other category of information this Court

                        subsequently affords confidential status: or

                             (f)       all contents of any custodian’s file produced

                        pursuant to the Order of Judge Wang at Dkt. 175.

                  ii.        “Confidential -Attorneys’ Eyes Only” only the portion of

     Discovery Material that it reasonably and in good faith believes consists of

                            (a)        tax returns, including all schedules and attachments, or related

                        personal tax information;

                            (b)        highly sensitive financial or business information that may put a

                        party at a competitive disadvantage;

                            (c)        highly sensitive information concerning an individual’s

                        conduct; or

                            (d)        any other information which the Producing Party or its Counsel

                         in good faith believe should be given extraordinary protection from

                         disclosure.

                            (e)        For the avoidance of doubt, the Producing Party may designate

                         as “Confidential -Attorneys’ Eyes Only” portions of Discovery Material

                         produced pursuant to the Order of Magistrate Judge Wang at Dkt.175 that

                         were initially designated as “Confidential” if the Producing Party in good

                         faith believes such portions consist of what is listed in Paragraph 2(ii)(a-d).


                                                    4

                                                                                                     9
Case 2:20-bk-16040-WB        Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31               Desc
                             Main Document    Page 11 of 26



               3.     With respect to the “Confidential” or “Confidential -Attorneys’ Eyes Only”

 portion of any Discovery Material other than deposition transcripts and exhibits, the Producing Party

 or its counsel may designate such portion as "Confidential" or “Confidential -Attorneys’ Eyes

  Only” by: (a) stamping or otherwise clearly marking as "Confidential" or “Confidential -

  Attorneys’ Eyes Only” the protected portion in a manner that will not interfere with legibility or

  audibility; and (b) producing for future public use another copy of said Discovery Material with

  the confidential information redacted.

                4.      A Producing Party or its counsel may designate deposition exhibits or

  portions of deposition transcripts as “Confidential” or “Confidential -Attorneys’ Eyes Only”

  Discovery Material either by: (a) indicating on the record during the deposition that a

  question calls for “Confidential” or “Confidential -Attorneys’ Eyes Only” information, in

  which case the reporter will bind the transcript of the designated testimony in a separate

  volume and mark it as "Confidential Information Governed by Protective Order" or

  "Confidential – Attorneys’ Eyes Only Information Governed by Protective Order;" and (b)

  notifying the reporter and all counsel of record, in writing, within 30 days after a deposition

  has concluded, of the specific pages and lines of the transcript that are to be designated

  "Confidential," or "Confidential Attorneys’ Eyes Only" in which case all counsel receiving

  the transcript will be responsible for marking the copies of the designated transcript in their

  possession or under their control as directed by the Producing Party or that person's counsel.

  During the 30-day period following a deposition, all Parties will treat the entire deposition

  transcript as if it had been designated Confidential except that, if during the testimony,

  counsel for any Party designates on the record that any testimony is “Confidential-Attorneys’

  Eyes Only” that designation will apply immediately and will continue unless withdrawn by
                                                5

                                                                                              10
Case 2:20-bk-16040-WB           Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31              Desc
                                Main Document    Page 12 of 26



  the designating party or if applicable, by Order of this Court or the Bankruptcy Court.

                5.         If at any time before the trial of this action a Producing Party realizes

  that it should have designated as Confidential or Confidential - Attorneys’ Eyes Only some

  portion(s) of Discovery Material that it previously produced without limitation, the

  Producing Party may so designate such material by so apprising all prior recipients in

  writing. Thereafter, this Court and all persons subject to this Order will treat such designated

  portion(s) of the Discovery Material as Confidential or if applicable, Confidential –

  Attorneys’ Eyes Only.

                6.         Nothing contained in this Order will be construed as: (a) a waiver by a

  Party or person of its right to object to any discovery request; (b) a waiver of any privilege

  or protection; (c) a ruling regarding the admissibility at trial of any document, testimony, or

  other evidence; (d) a waiver by either Party of any position or objection regarding the

  documents or information that Defendants claim are privileged and claim were inadvertently

  produced; (e) a waiver by either Party of any position or objection related to supplementing

  the pending motions for summary judgment filed in this action in April 2020; (f) a waiver

  by either Party of any position or objections relating to Defendants’ assertion that by order

  of this Court (Dkt. 40) discovery closed in this Action on November 30, 2018, or Plaintiff’s

  assertion that certain issues remain open in light of the spoliation motion against Defendants,

  which is before Judge Wang, and discovery issues that have been ongoing in relation thereto;

  (g) a waiver by either Party of any position or objection relating to Plaintiff’s reservations

  of rights in connection with the Bankruptcy Court’s jurisdiction to hear or decide the merits

  of Plaintiff’s claims.



                                                   6
                                                                                                11
Case 2:20-bk-16040-WB       Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31                 Desc
                            Main Document    Page 13 of 26



               7.      Where a Producing Party has designated Discovery Material as

  “Confidential”, other persons subject to this Order may disclose such information only to the

  following persons:

                (a)    the Parties to this action, their in-house counsel, their insurers,

                       and counsel to their insurers;

               (b)     Counsel retained specifically for this action and Counsel

                       retained for the Bankruptcy Proceedings, including any

                       paralegal, clerical, or other assistant that such respective

                       Counsel employs and assigns to this matter or the Bankruptcy

                       Proceedings;

                (c)    outside vendors or service providers (such as copy-service

                       providers   and   document-management        consultants)   that

                       Counsel described in (b) above hire and assign to this matter or

                       the Bankruptcy Proceedings;

                (d)    any mediator or arbitrator that the Parties engage in this matter or the

                       Bankruptcy Proceedings or that this Court or the Bankruptcy Court

                       appoints, provided such person has first executed a Non-Disclosure

                       Agreement in the form annexed as an Exhibit hereto;

                (e)    as to any document, its author, its addressee, and any other person

                       indicated on the face of the document as having received a copy;

                (f)    any witness who Counsel for a Party in good faith believes may be

                       called to testify at trial or deposition in this action or the Bankruptcy



                                              7
                                                                                              12
Case 2:20-bk-16040-WB       Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31                Desc
                            Main Document    Page 14 of 26



                       Proceedings, provided such person has first executed a Non-Disclosure

                       Agreement in the form annexed as an Exhibit hereto;

               (g)     any person a Party retains to serve as an expert witness or otherwise

                       provide specialized advice to Counsel in connection with this action or

                       the Bankruptcy Proceedings, provided such person has first executed a

                       Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

               (h)     stenographers engaged to transcribe depositions the Parties conduct in

                       this action or the Bankruptcy Proceedings; and

               (i)     this Court, including any appellate court and the Bankruptcy Court, and

                       any appellate courts, the Trustee, and their respective support personnel

                       and court reporters.

               8.      Where a Producing Party has designated Discovery Material as

  “Confidential Attorneys’ Eyes Only”, such Discovery Material may be disclosed only to the

  following persons:

               (a)     The receiving party’s outside Counsel of record retained specifically

                       for this action and Counsel retained for the Bankruptcy Proceedings,

                       including any paralegal, clerical, or other assistant that such Counsel

                       employs and assigns to this matter or the Bankruptcy Proceedings;

               (b)     document-management consultants that Counsel (described in (a)

                       above) hire and assign to this matter or the Bankruptcy Proceedings

                       provided such consultant has first executed a Non-Disclosure

                       Agreement in the form annexed as an Exhibit hereto;

               (c)     any mediator or arbitrator that the Parties engage in this matter or in the


                                               8
                                                                                              13
Case 2:20-bk-16040-WB    Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31                Desc
                         Main Document    Page 15 of 26



                    Bankruptcy Proceedings or that this Court or the Bankruptcy Court

                    appoints, provided such person has first executed a Non-Disclosure

                    Agreement in the form annexed as an Exhibit hereto;

             (d)    as to any document, its author, its addressee, and any other person

                    indicated on the face of the document as having received a copy;

             (e)    any witness who Counsel for a Party in good faith believes may be

                    called to testify at trial or deposition in this action or in the Bankruptcy

                    Proceedings, provided the parties agree to such disclosure or this Court

                    or the Bankruptcy Court so-orders and such person has first executed a

                    Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

             (f)    any person a Party retains to serve as an expert witness or otherwise

                    provide specialized advice to Counsel in connection with this action or

                    the Bankruptcy Proceedings, who Counsel for a Party in good faith

                    believes needs to be informed of such Discovery Material, provided

                    such person has first executed a Non-Disclosure Agreement in the form

                    annexed as an Exhibit hereto;

             (g)    stenographers engaged to transcribe depositions the Parties conduct in

                    this action or in the Bankruptcy Proceedings; and

             (h)    this Court, including any appellate court, and the Bankruptcy Court,

                    and any appellate court of same, the Trustee and their respective

                    support personnel, and court reporters.

             9.    Before disclosing any Confidential Discovery Material to any person



                                            9
                                                                                            14
Case 2:20-bk-16040-WB        Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31               Desc
                             Main Document    Page 16 of 26



  referred to in subparagraphs 7(d), 7(g), or 7(h) above or any Confidential – Attorneys’

  Eyes Only Discovery Material in subparagraphs 8(b), 8(c), 8(e), 8(e) or 8(f) above,

  Counsel must provide a copy of this Order to such person, who must sign a Non-

  Disclosure Agreement in the form annexed as an Exhibit hereto stating that he or she has

  read this Order and agrees to be bound by its terms. Said counsel must retain each signed

  Non-Disclosure Agreement, hold it in escrow, and produce it to opposing Counsel either

  before such person is permitted to testify (at deposition or trial) or at the conclusion of the

  case, whichever comes first.

              10. (a) In accordance with paragraph 2 of this Court's Individual Practices, any

  party or non-party that files “Confidential” Discovery Material or “Confidential –Attorneys’

  Eyes Only” Discovery Material with this Court (pursuant to Paragraph 12) in this Court, and

  wishes for the Confidential Court Submission (as defined in Paragraph 12) to remain filed

  under seal in this Court, must file with this Court a letter brief and supporting declaration -

  - on a particularized basis -- for the continued sealing of the Confidential Court Submission.

  The letter brief and supporting declaration must be filed by the party or non-party seeking

  continued sealing within fourteen (14) days after the filing of the Confidential Court

  Submission, or, in the event of a motion, within fourteen (14) days after the final filing in

  that motion sequence. In accordance with paragraph 2 of this Court's Individual Practices,

  the letter brief should indicate whether all parties have consented to the request for continued

  sealing. Any party opposing the request for continued sealing should submit a letter brief in

  opposition within three (3) business days after the initial letter brief is filed. The parties

  should be aware that the Court will unseal documents if it is unable to make "specific, on



                                               10
                                                                                               15
Case 2:20-bk-16040-WB         Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31               Desc
                              Main Document    Page 17 of 26



  the record findings ... demonstrating that closure is essential to preserve higher values and

  is narrowly tailored to serve that interest." Lugosch v. Pyramid Co. of Onondaga, 435 F.3d

  110, 120 (2d Cir. 2006). The foregoing procedures in this paragraph 10(a) shall only apply

  to “Confidential” Discovery Material or “Confidential –Attorneys’ Eyes Only” Discovery

  Material filed in this Court.     The procedures set forth in Paragraph 10(b) shall apply to

  “Confidential” Discovery Material or “Confidential –Attorneys’ Eyes Only” Discovery

  Material filed in the Bankruptcy Proceedings and/or with Bankruptcy Court.

             (b)     The Parties agree that Discovery Material designated as “Confidential” or

“Confidential –Attorneys’ Eyes Only” may also be filed in in the Bankruptcy Proceedings,

provided that it is filed under seal in accordance with the rules of the Bankruptcy Court and/or

the Judge presiding over the Bankruptcy Proceedings and that the Producing Party who

originally designated the “Confidential” or “Confidential –Attorneys’ Eyes Only” Discovery

Material bears the ultimate burden of demonstrating that continued sealing is necessary, unless

(i) this Court or the Bankruptcy Court rules or has previously ruled that continued sealing is

denied or (ii) the Producing Party expressly waives in writing, or has previously withdrawn,

the designation of “Confidential” or “Confidential Attorney’s Eyes Only”, in which case such

material need not be filed under seal in the first instance.

               11.    This Court and/or the Bankruptcy Court retain discretion whether to afford

  confidential treatment to any Discovery Material designated as “Confidential” or

  “Confidential – Attorneys’ Eyes Only” that are submitted to this Court or the Bankruptcy

  Court in connection with any motion, application, or proceeding that may result in an order

  and/or decision by the Court or the Bankruptcy Court.        Specifically this Court shall retain



                                                11
                                                                                               16
Case 2:20-bk-16040-WB       Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31               Desc
                            Main Document    Page 18 of 26



  discretion over whether to afford confidential treatment to any Discovery Material

  designated as “Confidential” or “Confidential – Attorneys’ Eyes Only” as to submissions in

  this Court and the Bankruptcy Court shall retain discretion over whether to afford

  confidential treatment to any Discovery Material designated as “Confidential” or

  “Confidential – Attorneys’ Eyes Only” as to submissions made in the Bankruptcy

  Proceedings. All persons are hereby placed on notice that the Court and the Bankruptcy Court

  are unlikely to seal or otherwise afford confidential treatment to any Discovery Material

  introduced in evidence at trial, even if such material has previously been sealed or

  designated as Confidential or Confidential–Attorneys’ Eyes Only.

              12.      In filing “Confidential” Discovery Material or “Confidential–

Attorneys’ Eyes Only” with this Court filing portions of any pleadings, motions, or other

papers that disclose such Discovery Material ("Confidential Court Submission"), the Parties

shall publicly file a redacted copy of the Confidential Court Submission via the Electronic Case

Filing System. The Parties shall file an unredacted copy of the Confidential Court Submission

under seal with the Clerk of this Court and the Parties shall serve this Court and opposing

Counsel with unredacted courtesy copies of the Confidential Court Submission. In filing

Confidential Court Submissions, the foregoing procedure also applies to filings in the

Bankruptcy Court except to the extent the rules of the Bankruptcy Court and/or the Judge

presiding over the Bankruptcy Proceedings require a different procedure, and in that case, the

rules of the Bankruptcy Court and/or the Judge presiding over the Bankruptcy Proceedings

shall apply to the procedure for the filing of Confidential Court Submission under seal.

              13.      Any Party who objects to any designation of confidentiality may at any



                                              12
                                                                                            17
Case 2:20-bk-16040-WB         Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31                Desc
                              Main Document    Page 19 of 26



time before the trial of this action serve upon Counsel for the Producing Party a written notice

stating with particularity the grounds of the objection. If the Parties cannot reach agreement

promptly, counsel for all affected Parties will address their dispute to this Court in accordance

with paragraph 4(E) of this Court's Individual Practices or to the Bankruptcy Court if the use

or disclosure of the document is for the Bankruptcy Proceedings.

               14.      Any Party who requests additional limits on disclosure, may at any time

before the trial of this action serve upon counsel for the recipient Parties a written notice stating

with particularity the grounds of the request. If the Parties cannot reach agreement promptly,

counsel for all affected Parties will address their dispute to this Court in accordance with

paragraph 4(E) of this Court's Individual Practices, or to the Bankruptcy Court if the request

pertains to disclosure for the Bankruptcy Proceedings.

               15.       Recipients of Confidential Discovery Material or Confidential-

Attorneys’ Eyes Only under this Order may use such material solely for the prosecution and

defense of this action, in connection with the Bankruptcy Proceedings, and any appeals of this

action or the Bankruptcy Proceedings, and not for any business, commercial, or competitive

purpose or in any other litigation proceeding. Nothing contained in this Order, however, will

affect or restrict the rights of any Party with respect to its own documents or information

produced in this action.

               16.       Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as



                                                 13
                                                                                                 18
Case 2:20-bk-16040-WB        Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31              Desc
                             Main Document    Page 20 of 26



reasonably possible, and if permitted by the time allowed under the request, at least 10 days

before any disclosure. Upon receiving such notice, the Producing Party will bear the burden to

oppose compliance with the subpoena, other compulsory process, or other legal notice if the

Producing Party deems it appropriate to do so.

              17.      Each person who has access to Discovery Material designated as

Confidential or Confidential- Attorneys’ Eyes Only pursuant to this Order must take all due

precautions to prevent the unauthorized or inadvertent disclosure of such material.

              18.     Within 60 days of the final disposition of this action - including all

appeals- all recipients of Confidential Discovery Material or Confidential –Attorneys’ Eyes

Only Discovery Material must either return it - including all copies thereof - to the Producing

Party, or, upon permission of the Producing Party, destroy such material - including all copies

thereof. In either event, by the 60-day deadline, the recipient must certify its return or

destruction by submitting a written certification to the Producing Party that affirms that it has

not retained any copies, abstracts, compilations, summaries, or other forms of reproducing or

capturing any of such Discovery Material. Notwithstanding this provision, Counsel that the

Parties have specifically retained for this action or the Bankruptcy Proceedings may retain an

archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

correspondence, or attorney work product even if such materials contain Confidential

Discovery or Confidential-Attorneys’ Eyes Only Discovery Material. Any such archival

copies that contain or constitute Confidential Discovery Material or Confidential -

Attorneys’ Eyes Only Discovery Material remain subject to this Order.

              19.    This Order will survive the termination of the litigation and will



                                               14
                                                                                             19
Case 2:20-bk-16040-WB      Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31             Desc
                           Main Document    Page 21 of 26



continue to be binding upon all persons to whom Confidential Discovery Material or

Confidential - Attorneys’ Eyes Only Discovery Material is produced or disclosed.

             This Court will retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for

any contempt thereof.




                                             15
                                                                                          20
Case 2:20-bk-16040-WB        Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31      Desc
                             Main Document    Page 22 of 26



  SO STIPULATED AND AGREED:

                    1 2020
    Dated: October ___,                         Dated: October ___, 2020


  ADELMAN MATZ, P.C.                        FOX HORAN & CAMERINI LLP


  By: ________________________              By:_____________________________
  Sarah Matz, Esq.                              Kathleen M. Kundar, Esq.
  Gary Adelman, Esq.                            Jami L. Mevorah, Esq.
  1173A Second Avenue, Suite 153                825 Third Avenue, 12th Floor
  New York, New York 10065                      New York, New York 10022
  Tel.: (646) 650-2207                          Tel.: (212) 480-4800

   Attorneys for Plaintiff                        Attorneys for Defendants
                                                  G-Star Inc. and G-Star USA LLC



SO ORDERED.



                                         Paul G. Gardephe
                                         United States District Judge




                                           16
                                                                                    21
Case 2:20-bk-16040-WB   Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31   Desc
                        Main Document    Page 23 of 26




                                                                                  22
Case 2:20-bk-16040-WB       Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31             Desc
                            Main Document    Page 24 of 26



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                 NON-DISCLOSURE
                                                  AGREEMENT

                                                   1:17 Civ. 07685 (PGG)




              I,------------- acknowledge that I have read and understand the Protective

 Order in this action governing the non-disclosure of those portions of Discovery Material

 that have been designated as Confidential or Confidential-Attorneys’ Eyes Only. I agree

 that I will not disclose such Discovery Material to anyone other than for purposes of this

 litigation and/or the bankruptcy proceeding currently pending in the United States

 Bankruptcy Court for the Central District of California (the        “Bankruptcy Court”)

 Bankruptcy Case No. 2:20-bk-16041-WB, which is now being jointly administered with

 the case entitled In re G-Star Raw Retail Inc. under Case No. 2:20-16040-WB (the

 “Bankruptcy Proceedings”) and that at the conclusion of the litigation and/or the

 Bankruptcy Proceedings, I will return all Discovery Material or copies thereof or

 documents quoting any of it to the Party or attorney from whom I received it. By

 acknowledging these obligations under the Protective Order, I understand that I am

 submitting myself to the jurisdiction of the United States District Court for the Southern

 District of New York and/or the Bankruptcy Court for the purpose of any issue or dispute

 arising hereunder and that my willful violation of any term of the Protective Order could

 subject me to punishment for contempt of Court.


                                          Dated:
                                                                                              23
       Case 2:20-bk-16040-WB             Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31                      Desc
                                         Main Document    Page 25 of 26



                                  PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): STIPULATION BETWEEN
CHAPTER 11 DEBTORS AND CHRISTINE HAZEL CRUZ REGARDING "SECOND AMENDED
STIPULATED CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER" AND FOR
LIMITED RELIEF FROM AUTOMATIC STAY will be served or was served (a) on the judge in chambers
in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
(date) October 6, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
M Douglas Flahaut flahaut.douglas@arentfox.com
Asa S Hami ahami@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;ahami@ecf.inforuptcy.com
M. Jonathan Hayes jhayes@rhmfirm.com,
roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
William W Huckins whuckins@allenmatkins.com, clynch@allenmatkins.com
Gregory Kent Jones (TR) gjones@sycr.com, smjohnson@sycr.com;C191@ecfcbis.com
Dare Law dare.law@usdoj.gov
Adam A Lewis alewis@mofo.com, adam-lewis-3473@ecf.pacerpro.com
David W. Meadows david@davidwmeadowslaw.com
Jessica Mickelsen Simon simonjm@ballardspahr.com, carolod@ballardspahr.com
Aram Ordubegian ordubegian.aram@arentfox.com
Kristen N Pate ggpbk@ggp.com
Victor A Sahn vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@e
cf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
Michael St James ecf@stjames-law.com
Jolene Tanner jolene.tanner@usdoj.gov, USACAC.criminal@usdoj.gov
Ronald M Tucker rtucker@simon.com, cmartin@simon.com;psummers@simon.com;Bankruptcy@simon.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
Eric R Wilson kdwbankruptcydepartment@kelleydrye.com, MVicinanza@ecf.inforuptcy.com
Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com

                                                                         Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) October , 2020 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




PMD 2706503v1
       Case 2:20-bk-16040-WB             Doc 146 Filed 10/06/20 Entered 10/06/20 16:52:31                        Desc
                                         Main Document    Page 26 of 26


                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                          Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



  10/6/20                           Patricia Dillamar                           /s/ Patricia Dillamar
  Date                              Printed Name                                Signature




PMD 2706503v1
